Citation Nr: 0609095	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  00-22 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected migraine headaches, currently evaluated as 30 
percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling, for the period November 20, 1996, to February 1, 
2005, for service-connected generalized anxiety disorder.

3.  Entitlement to an increased evaluation for service-
connected generalized anxiety disorder, currently evaluated 
as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

Through correspondence to the RO dated in February 2000, the 
veteran has raised the issue of entitlement to a total 
disability evaluation for compensation purposes based on 
individual unemployability.  This issue has not been 
adjudicated by the RO, and is not properly before the Board 
at this time.  Therefore, it is referred to the RO for the 
necessary development.

Initially, the veteran's service-connected generalized 
anxiety disorder and migraine headache disorder were jointly 
adjudicated; service connection for "tension headaches with 
anxiety" was granted by a January 1982 rating decision.  The 
veteran's claim for an increased evaluation in November 1996 
was initially denied by an April 1997 rating decision; the 
veteran perfected his appeal as to this issue in October 
1997.  Subsequently, the RO separated these issues and 
adjudicated them individually.  However, because the veteran 
has perfected an appeal as to the two individual elements of 
the originally framed issue, and has not withdrawn his appeal 
as to either, both issues, individually, remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial evaluation in excess 
of 30 percent disabling, prior to May 29, 2002, for service-
connected impairment of sphincter control; entitlement to an 
evaluation in excess of 30 percent disabling, for the period 
May 29, 2002, to September 28, 2004, for service-connected 
impairment of sphincter control; entitlement to an increased 
evaluation for service-connected impairment of sphincter 
control, currently evaluated as 60 percent disabling; 
entitlement to an evaluation in excess of 20 percent 
disabling, for the period November 22, 1998, to May 28, 2002, 
for service-connected hemorrhoid disorder; and entitlement to 
an increased evaluation for service-connected hemorrhoid 
disorder, currently evaluated as 10 percent disabling, are 
addressed in the Remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches are 
manifested by migraine headaches, with severe and constant 
pain, located across the forehead and the top of the head, 
occurring approximately once per week, lasting from 1 hour to 
2 days, and are productive of severe economic inadaptability.

2.  For the period November 20, 1996, to September 27, 2000, 
the veteran's service-connected generalized anxiety disorder 
was manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood; anxiety; suspiciousness, as 
manifested in obsessive-compulsive routines; and sleep 
impairment.

3.  For the period September 28, 2000, to February 1, 2005, 
the veteran's service-connected generalized anxiety disorder 
was manifested by occupational and social impairment, with 
deficiencies in work, thinking, and mood, due to such 
symptoms as near-continuous panic, obsessive and compulsive 
behaviors, impaired speech, and an inability to establish and 
maintain effective relationships.

4.  Prior to the promulgation of a decision in the appeal, 
the veteran requested, through correspondence dated in 
September 2005, a withdrawal of the appeal on the issue of 
entitlement to an evaluation in excess of 70 percent 
disabling for generalized anxiety disorder, for the period 
beginning February 2, 2005. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent disabling 
for migraine headaches have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
disabling for generalized anxiety disorder, for the period 
November 20, 1996, to September 27, 2000, have not been met.  
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).

3.  The criteria for an evaluation of 70 percent disabling 
for generalized anxiety disorder, but no greater, for the 
period September 28, 2000, to February 1, 2005, have been 
met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).

4.  The criteria for withdrawal of a substantive appeal by 
the veteran, through his representative, for the issue of 
entitlement to an increased evaluation for generalized 
anxiety disorder, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the claim in this case was 
filed and initial adjudication had taken place prior to the 
enactment of the VCAA.  Thus, preadjudication notice was not 
provided nor was it possible.  The United States Court of 
Appeals for Veterans Claims (Court) did not provide a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  

Nevertheless, in September 2004, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to substantiate his 
claims for increased evaluation for his service-connected 
generalized anxiety disorder, as well as notice of what part 
of that evidence he should provide, and notice of what part 
VA would attempt to obtain.  The veteran was also notified of 
the evidence received by VA.  The veteran was not informed of 
the provisions of the VCAA with regard to an increased 
evaluation for his migraine headaches disorder, but as action 
favorable to the veteran is being taken by this decision, the 
Board concludes that the veteran would not be prejudiced by 
proceeding on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The duty to notify the claimant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has no identified any private medical records that 
should be obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 18 Vet. App. at 112.  The veteran 
was notified of the need for VA examinations, and they were 
accorded him in April 1997, January 1998, April 2000, 
December 2000, and February 2005.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U. S. Vet. App. March 3, 2006).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Increased Evaluation for Migraine Headaches

The veteran's service-connected migraine headaches are 
currently evaluated as 30 percent disabling.  Such an 
evaluation is warranted when it has been shown that the 
veteran experiences migraine headaches resulting in 
characteristic prostrating attacks, occurring on an average 
once a month, over the prior several months.  The next 
highest evaluation, the maximum 50 percent rating, will be 
assigned for migraine headaches with very frequent completely 
prostrating prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In the instant case, the Board finds that an evaluation of 50 
percent is warranted for the veteran's service-connected 
migraine headaches.  Having considered the evidence of record 
beginning November 20, 1996, the date of the veteran's claim 
for increase, the evidence establishes that the veteran 
experiences very frequent migraine headache attacks which are 
both completely prostrating and, in most cases, prolonged.  
Except for a brief period in January 1998, when the veteran 
was experiencing relief with prescribed medications, he has 
consistently experienced a severe migraine headache at least 
once per week, usually brought on by loud noises.  These will 
cause severe pain across the forehead and the top of the 
head, and require the veteran to go into a dark, quiet room 
and lie down until the attack resolves.  In December 2000, 
the headaches were noted as being accompanied by nausea, 
phonophobia, and photophobia.  

The duration of the veteran's migraine headaches have varied.  
At the very minimum, as noted in a September 1999 VA 
treatment record, the headaches last at least an hour before 
prescription medications can resolve the pain and related 
symptoms.  At their worst, the headaches last for 2 or 3 
days, as reported in VA treatment records dated in July 1997, 
March 1998, and December 2000, and are often followed by a 
"hangover" feeling, as noted in October 2000.  Despite 
renewed success with medications by November 2001, where 
taking prescription medication at the initial onset of a 
migraine headache would reduce the duration from 3 days to 1 
day, the veteran continued to experience migraine headaches 
as described above at least once per week.  This is 
documented in VA treatment records as recent as April 2005. 

Finally, there is evidence that the veteran's migraine 
headaches are productive of severe economic inadaptability.  
On VA examination in January 1998, the VA examiner found that 
the veteran's headaches were impairing his social and 
occupational functioning.  The veteran has consistently 
echoed this sentiment.  Specifically, on VA examination in 
December 2000, the veteran reported that his headaches made 
him unable to obtain and keep employment, as he had lost his 
last job due to interference from his headaches, and had not 
yet been able to obtain a new job.  Thus, in light of the 
above, the Board finds that the veteran's 
service-connected migraine headaches merit a 50 percent 
disabling evaluation.  Given that such an evaluation is the 
maximum schedular rating, an evaluation in excess of 50 
percent disabling, under Diagnostic Code 8100, cannot be 
awarded.

Increased Evaluation for Generalized Anxiety Disorder

The veteran's service-connected generalized anxiety disorder, 
for the period November 20, 1996, to February 1, 2005, is 
evaluated as 30 percent disabling.  Such an evaluation is 
warranted when it has been shown that there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events.  38 C.F.R. § 
4.130, Diagnostic Code 9400.

The next highest evaluation, meriting a 50 percent rating, is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than once a week panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
such as retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

An evaluation in excess of 30 percent is not warranted for 
the period November 20, 1996, to September 27, 2000.  Having 
considered the evidence of record from that period, the 
evidence fails to establish that overall, the veteran's 
service-connected generalized anxiety disorder resulted in 
occupational and social impairment with reduced reliability 
and productivity.  The veteran's mood has generally been 
good, if anxious, and his affect has been consistently 
normal, congruent to his mood.  Although in December 1998, 
the veteran's affect was noted to be restricted, the 
remainder of the mental status examination at that time was 
grossly normal.  To that end, there has never been a finding 
of a flattened or blunted affect.  

Additionally, the veteran's speech has been consistently 
noted to be of normal rate and level, as shown in VA 
treatment records from April 1997 through August 1999.  It 
has not been reported that the veteran experienced panic 
attacks more than once a week; although the evidence 
consistently shows that the veteran was anxious, and 
experienced panic attacks on occasion, the evidence does not 
demonstrate anxiety attacks of the specified frequency.  
Further, on VA examination in April 1997 and April 2000, it 
was specifically noted that the veteran's memory was intact.  
There is no evidence of impaired judgment; both insight and 
judgment were deemed to be fair to good throughout the period 
in question.  Abstract thinking was noted to be poor on 
examination in January 1998; however, this was an isolated 
finding, as the remainder of the evidence shows that many of 
the veteran's anxiety symptoms improved after being 
prescribed medication in April 1998.  

The veteran's primary disturbance of motivation and mood has 
been anxiety.  The evidence of record throughout this period 
shows that, with little exception, he has consistently had an 
anxious mood.  This was initially indicated by the VA 
examiner in January 1998, when it was noted that the veteran 
was worried about losing his job.  However, at that time, and 
in subsequent treatment records, the veteran's speech was 
normal, he was fully oriented, and there was no evidence of 
thought disorder or intrusive thoughts.  Additionally, in 
April 2000, the veteran reported occasional depression.  
However, VA treatment records beginning in June 1998 show 
that the veteran was experiencing significantly less anxiety 
as a result of a medication regimen begun in April 1998, and 
in records dated through December 1999, the veteran was not 
noted as being anxious.  As such, although there is 
consistent evidence of anxiety, it has not been shown to be 
manifest to the extent that it exceeds that encapsulated by 
the 30 percent disabling evaluation.

There is no evidence that the veteran had more than slight 
difficulty in establishing and maintaining effective work and 
social relationships.  He consistently reported that his 
relationships with his wife and children were good; in August 
1999, he reported that his job was going well.  Although the 
VA examiner noted in January 1998 that the veteran was 
isolative, with no friends, there are several letters of 
record dated in 2000 from the veteran's friends and 
associates, advocating on behalf of the veteran with regard 
to his claims, which note that their friendships were close 
and had existed for many years.  

The veteran reports obsessive-compulsive behaviors; however, 
the criteria for a rating in excess of that currently 
assigned require a finding of occupational and social 
impairment with reduced reliability and productivity.  In 
September 1998 and August 1999, the veteran reported that his 
job as an errand runner for a mortgage company was going 
well.  Although the veteran reported in December 1999 that he 
was laid off from that long-term employment position, it was 
not shown that it was due to the veteran's obsessive-
compulsive behaviors.  As such, the manifestations of the 
veteran's generalized anxiety disorder during the specified 
period, to include obsessive-compulsive behaviors, do not 
show such impairment of occupational and social functioning.  

As noted above, the medical evidence of record does not show 
that, for the period November 20, 1996, to September 27, 
2000, the veteran's generalized anxiety disorder resulted in 
occupational and social impairment with reduced reliability 
and productivity.  For those reasons, the Board finds that 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent disabling, for the period 
November 20, 1996, to September 27, 2000.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
in that regard must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


However, the evidence of record reflects that the veteran's 
constellation of symptomatology became significantly more 
severe subsequent to the termination of the veteran's 
employment in May 2000.  For the period of time beginning 
September 28, 2000, and prior to the VA examination on 
February 2, 2005, the veteran's occupational and social 
functioning was significantly impaired, with deficiencies in 
many areas of his daily life.  

Throughout the VA treatment records dated during that period, 
the veteran reported constant anxiety about having to get 
another job, as noted in September 2000, and consequent 
depression from not being able to maintain a job.  This near-
continuous panic has been the hallmark of his psychiatric 
disorder, and clearly affects his ability to function 
appropriately or effectively.  On VA treatment records 
beginning in January 2001, the veteran's affect was severely 
restricted; he expressed a constant, significant fear that if 
he reported any improvement in his symptomatology, that VA 
would discontinue treating him for his anxiety.  This 
paranoid conviction continued despite repeated assurances by 
VA mental health professionals that treatment would continue 
regardless of improvement.

To that end, the Global Assessment of Functioning (GAF) score 
noted during this period, on a VA treatment record dated in 
December 2000, was 45.  A GAF score of 41 to 50 indicates 
serious symptoms, such as suicidal ideation and/or severe 
obsessional rituals, or serious impairment in social or 
occupational functioning, such as having no friends and an 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The remainder 
of the treatment records during this period, although they do 
not state GAF scores, also reflect this level of impairment.

The veteran's obsessive rituals clearly interfere with 
routine activities such as sleeping; the veteran reported 
constantly "checking" things throughout the house, such as 
whether doors and windows were locked and the stove was 
turned off.  He also reported that he spent the majority of 
his free time each day cleaning his house.  In contrast to 
the discussion above, as to the prior rating period, the 
veteran's speech was noted during a VA outpatient visit as 
being "quick," in that the veteran had to rush to finish 
his sentences in fear that he might not get them out.  His 
speech was also consistently noted to be passive, in a low 
tone, and with reduced inflection.  The veteran's 
demonstrated anxiety with having lost his job, and in 
contemplating obtaining a new job, show marked difficulty in 
adapting to stressful circumstances. 

Although the veteran has not been noted to have experienced 
suicidal ideations, impaired impulse control spatial 
disorientation, neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective work and 
social relationships, the evidence has shown that the 
veteran's service-connected disorder meets the criteria for a 
70 percent disabling evaluation because the other required 
criteria have been consistently shown throughout the period 
in question.  As noted above, the regulations do not require 
that all cases show all findings specified by the Schedule, 
only that objective findings exist to show a certain overall 
level of functioning.  See 38 C.F.R. § 4.21.  

As such, an evaluation of 70 percent disabling is warranted 
for the period September 28, 2000, through February 1, 2005.  
However, there is no evidence to support an evaluation in 
excess of 70 percent disabling for the period September 28, 
2000, through February 1, 2005.  It is clear that the veteran 
does not have total occupational and social impairment.  He 
reports that he has a good relationship with his wife, to 
whom he has been married for over 30 years, and with his 
children.  There has never been evidence that the veteran's 
thought processes or communication abilities are grossly 
impaired; although on VA examinations it has been shown that 
his thought content is often anxiety-related, it was noted on 
each VA examination that the veteran was cooperative, 
established a good rapport with the examiner, and could 
easily carry on a conversation.  

On VA examinations and in VA treatment records, the veteran 
reported some intrusive thoughts, but consistently denied 
having delusions, audio or visual hallucinations, and 
suicidal or homicidal ideations or plans.  There is no 
evidence that the veteran has displayed inappropriate 
behavior.  It has not been shown that the veteran is unable 
to perform activities of daily living; neither he nor his 
wife have reported that he has significant problems with 
hygiene, dressing, or other 
self-care, and since his unemployment began, he attends to 
household tasks while his wife maintains employment outside 
the home.  Finally, on all past VA examinations, it has not 
been shown that the veteran was disoriented, and has been 
shown only to have mild, not severe, memory loss.  For these 
reasons, it is evident that total occupational and social 
impairment did not exist, and as such, an evaluation in 
excess of 70 percent disabling, for the period September 28, 
2000, to February 1, 2005, for the veteran's service-
connected generalized anxiety disorder, is not warranted.

Withdrawal of Issue on Appeal

By a rating decision dated in August 2000, the issue of 
entitlement to an increased evaluation for service-connected 
generalized anxiety disorder was denied.  The veteran 
perfected an appeal in November 2000 as to this issue.  
However, in September 2005, subsequent to a rating decision 
awarding a 70 percent disabling evaluation, effective 
February 2, 2005, the veteran stated that he wished to 
withdraw his appeal as to the issue of entitlement to an 
increased evaluation for service-connected generalized 
anxiety disorder, for the period beginning February 2, 2005.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the claimant personally without the express 
written consent of the claimant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal, both in writing and through his 
representative.  As a result, no allegation of error of fact 
or law remains before the Board for consideration with regard 
to the issue of entitlement to an increased evaluation for 
service-connected generalized anxiety disorder, for the 
period beginning February 2, 2005.  As such, the Board finds 
that the veteran has withdrawn his claim as to this issue.  
Accordingly, as the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to an 
increased evaluation for service-connected generalized 
anxiety disorder, for the period beginning February 2, 2005, 
it is dismissed.


ORDER

An evaluation of 50 percent disabling for service-connected 
migraine headaches is granted.

An evaluation in excess of 30 percent, for the period 
November 20, 1996, to September 27, 2000, for service-
connected generalized anxiety disorder, is denied.

A disability evaluation of 70 percent for the period 
September 28, 2000, to February 1, 2005, for service-
connected generalized anxiety disorder, is granted.

The issue of entitlement to an increased evaluation for 
service-connected generalized anxiety disorder from February 
1, 2005 is dismissed.


REMAND

In its March 2004 remand, the Board directed the RO to issue 
a statement of the case with regard to the issues of 
entitlement to a rating in excess of 30 percent for 
service-connected impairment of sphincter control was 
assigned for the period from June 30, 1999 to May 28, 2002, 
and thereafter a 10 percent evaluation to commence from May 
29, 2002; and a rating in excess of 20 percent evaluation for 
the veteran's service-connected hemorrhoids for the period 
from November 22, 1998, to May 28, 2002, and thereafter a 10 
percent evaluation to commence from May 29, 2002.  Subsequent 
to the Remand in March 2004, by a rating decision dated in 
September 2005, a 30 percent evaluation for service-connected 
impairment of sphincter control was granted from May 2002 to 
September 2005, and a 60 percent evaluation for 
service-connected impairment of sphincter control was granted 
beginning September 2005.  However, there is no evidence that 
a statement of the case was ever issued.  


The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board finds that the RO did not comply with 
the terms of the Board's November 2004 remand.  Because the 
RO has not fulfilled its obligations, this case must be once 
again remanded to the RO.  Id.  

Accordingly, these issues are remanded for the following 
actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006).  

2.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, is necessary with regard to the 
following issues: entitlement to an 
initial evaluation in excess of 30 
percent disabling, from May 29, 2002, to 
September 28, 2004, for service-
connected impairment of sphincter 
control; entitlement to a rating in 
excess of 60 percent for service-
connected impairment of sphincter 
control beginning on September 28, 2004; 
entitlement to an evaluation in excess 
of 20 percent disabling, for the period 
December 22, 1998, to May 28, 2002, for 
service-connected hemorrhoid disorder; 
and entitlement to a rating in excess of 
10 percent for service-connected 
hemorrhoid disorder from May 29, 2002 
evaluated as 10 percent disabling.  38 
C.F.R. § 19.26 (2005).  The veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive 
appeal as to these respective claims 
must be filed.  38 C.F.R. § 20.202 
(2005).  If the veteran perfects an 
appeal as to any of these issues, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


